Citation Nr: 0947591	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for a sinus disorder.  

3.  Entitlement to service connection for pneumonia.  

4.  Entitlement to service connection for a fracture of a 
finger on the right hand.  

5.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from January 1943 to March 1946, to include 
combat service in the Pacific Theater.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

The Veteran requested a personal hearing before a Veterans 
Law Judge in January 2007 correspondence, and such was 
scheduled.  However, the Veteran cancelled his October 2009 
Board hearing due to health reasons.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran was not 
diagnosed as having malaria during service; there is no post-
service medical evidence of a diagnosis of malaria or 
residuals thereof.  

2.  There is no medical evidence of a sinus disorder in 
service or for more than 50 years after service; and there is 
no competent evidence that links a current diagnosis of a 
sinus disorder to any incident of or finding recorded during 
service.  

3.  The evidence of record indicates that the Veteran was not 
diagnosed as having pneumonia during service; there is no 
post-service medical evidence of a diagnosis of pneumonia.

4.  The evidence of record is against a finding that the 
Veteran fractured a finger on his right hand.

5.  The evidence of record is against a finding of a 
diagnosis of hemorrhoids in service or currently. 


CONCLUSIONS OF LAW

1.  Service connection for malaria is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  

2.  Service connection for a sinus disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  

3.  Service connection for pneumonia is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  

4.  Service connection for a fracture of a right finger is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

5.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Legally sufficient notice was provided to the Veteran in 
February and March 2006 correspondence, prior to the initial 
adjudication of the claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  The February 2006 letter 
informed the Veteran of the elements of a claim for service 
connection, described the evidence and information needed to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The March 2006 letter 
described VA policies and practices with regard to assignment 
of effective dates and disability evaluations.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  A multipart notice 
suffices so long as the notice affords the claimant 
understandable information and a meaningful opportunity to 
participate in the claims process.  Mayfield v. Nicholson, 
444 F.3d 1328 at 1333 (Fed. Cir. 2006).  In any event, the 
Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained all available service treatment records, as well 
as all relevant VA treatment records; ongoing VA treatment 
involves issues not currently on appeal.  The Veteran has 
submitted, or VA has obtained on his behalf, private 
treatment records from the MC and S and W Medical Centers.  
No VA examinations have been performed, as the evidence of 
record is sufficient to allow adjudication of the claims.

The Board finds that VA has fulfilled its duty to notify and 
to assist the Veteran in the claim under consideration.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain tropical diseases, including 
malaria, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that malaria became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Evidence

The record reflects that the Veteran served on active duty 
with the United States Marine Corps in the Pacific Theater 
during World War II.  He engaged in combat with the enemy.

A review of service treatment records reveals that on January 
1943 examination for entrance into service, there were no 
abnormalities noted, aside from several scars and decreased 
vision in the right eye.  In April 1943, and again in October 
1945, the Veteran was treated for "acute catarrhal fever," 
manifested by a sore throat, headache, and general malaise.  
The Veteran ran a fever in connection with his illness, which 
resolved completely following symptomatic treatment.  Service 
treatment records show no treatment for broken fingers, 
hemorrhoids, pneumonia, sinus problems, or malaria.  At the 
February 1946 separation examination, no sinus or other 
respiratory abnormalities were noted, nor was there notation 
of any broken bones or impairment of the right hand.  
Hemorrhoids were not reported.  Blood tests were normal.

On a January 1948 application for vocational rehabilitation 
benefits, the Veteran described 1943 treatment for fever and 
"lung troubles" at the Corpus Christi Naval Hospital.  He 
stated that he had a fever while stationed on Guadalcanal in 
early 1945, fever and asthma on Guam in August 1945, fever 
and pneumonia aboard ship in October 1945, and sinus problems 
and fever in China in November 1945.  

A private doctor stated in January 1948 that he had treated 
the Veteran for stomach problems.  The Veteran reported that 
when in service, he was treated for stomach problems that 
were "at first thought to be malaria."  

Private treatment records from the MC Medical Center from 
March 1999 to march 2006 reveal that the Veteran is currently 
treated for allergic rhinitis.  In July 2000, the Veteran 
complained of several weeks of fever accompanied by diarrhea.  
He stated that "he feels like he did when he was having 
malaria symptoms" in service.  The symptoms resolved on 
their own.  In May 2001, the Veteran complained of flu 
symptoms and lower abdominal pain.  Physical examination 
showed no hemorrhoids.  Diverticulitis was diagnosed, and 
resolved.  The Veteran had a sinus infection in October 2001, 
but this appears to have resolved with treatment.  The upper 
respiratory infection was felt to be related to underlying 
allergic rhinitis.  The veteran did  begin complaining of 
shortness of breath in 2005, but this was related to heart 
disease, which eventually required bypass surgery.  By March 
2006, the Veteran was doing well.  

The Veteran was treated at the S and W Medical Center from 
June 2005 to March 2006; care focused on cardiac problems and 
a rash.  The Veteran reported a history of asthma, but did 
not mention a past malaria infection, pneumonia, or sinus 
problems.  In August 2005, following coronary bypass surgery, 
the Veteran complained of shortness of breath, fever, weight 
loss, and a nonproductive cough.  Symptoms were attributed to 
a pleural effusion, which resolved spontaneously.  Doctors 
stressed that given his age, time was needed for full 
recovery from his cardiac procedures.

A memorandum to the file dated in October 2009, from the RO, 
certified that records from the VA medical center at Temple, 
and associated clinics, were reviewed after the Veteran 
reported that he was receiving ongoing treatment.  Records 
showed treatment for a variety of nonappeal issues, but no 
care for malaria, a sinus condition, pneumonia, a right hand 
disability, or hemorrhoids.

Malaria

The Veteran reports that he had a malaria infection in 
service, contracted while serving in the Pacific with the 
Marines.  His statements are competent evidence of such an 
infection, as he may report his medical history and past 
diagnoses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Moreover, to the extent that the allegation is tied 
to the Veteran's combat duty, his statements alone may be 
sufficient evidence of the occurrence of the infection.

However, the Veteran's statements are outweighed by the other 
evidence of record.  Service treatment records do show 
treatment for a fever and infection in service, but doctors 
did not diagnose malaria.  In January 1948, a private doctor 
reported that the diagnosis of malaria had been considered 
and actually rejected.  No current doctor or health care 
professional has endorsed malaria as a valid diagnosis, 
despite the Veteran's reports of medical history.  The 
Veteran, while he can report the diagnosis of a doctor, is 
not competent to himself make a diagnosis, as that requires 
specialized medical training an knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Finally, the 
Board notes that the veterna does not report continutiy of 
symptoms since service; he reports only that he experienced 
recent symptoms like those he had in service.

Malaria is a tropical disease subject to presumptive service 
connection, but such presumption cannot be applied in the 
absence of a diagnosis of the disease at any time in the past 
or present.

In the absence of a diagnosis of malaria, service connection 
is not warranted.  The preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.

Sinus Disorder

Service records reflect no diagnosis of a chronic sinus 
condition.  The Veteran was apparently treated for some sinus 
symptoms in connection with his catarrhal fever bouts, but 
there is no diagnosis of a sinus specific disease in service.  
Moreover, even if it is presumed that the reported symptoms 
were signs of a sinus infection, service records clearly show 
that such resolved completely.  He did not require ongoing 
treatment between 1943 and 1945, and on separation, no 
further problems were reported.

Moreover, neither post-service medical records nor the 
Veteran's own statements reflect continuous sinus problems 
since service.  Not even intermittent problems are shown.  It 
is not until 50 years after service, upon treatment for acute 
illness, that problems with the upper respiratory system are 
noted or reported.  The most recent records show no current 
diagnosis of any sinus condition at all.

The sole respiratory problem the Veteran reports as having 
been continuous is asthma, which he states he had as a child.  
There is no allegation or showing of sinus involvement.

The record reflects that, at worst, the Veteran has a past 
history of acute respiratory infections, each of which 
resolved completely with treatment.  In the absence of a 
current chronic disability, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.

Pneumonia

The Veteran alleges that he had pneumonia in service.  As was 
discussed above, service records in fact show that the sole 
illness treated in service was catarrhal fever.  There is no 
indication in contemporaneous medical records that the 
Veteran had pneumonia in service.  While his reports are 
competent evidence, they are outweighed by the documented 
medical history.  Further, post service medical records 
reflect that pneumonia has never been diagnosed, and current 
records identify no chronic respiratory impairment from a 
disease process.  The Veteran's shortness of breath is 
attributed to cardiac problems and complications of 
treatment.

Service connection cannot be granted in the absence of a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.

Fracture of a Finger of the Right Hand

Although the Veteran's allegation of a fracture of an 
unspecified finger of the right hand is competent evidence of 
injury, the allegation is unsupported by contemporaneous 
medical evidence or current medical records.  Service 
treatment records show no complaint of or treatment for any 
hand injury, and post-service records reveal no complaints of 
a current disability, or even a report of such injury among 
the medical histories provided to doctors. 

Service connection cannot be granted in the absence of a 
current disability or any link to service.  The preponderance 
of the evidence is against the claim, and there is no 
reasonable doubt to be resolved.

Hemorrhoids

Again, despite the competent evidence in the form of the 
Veteran's allegation of hemorrhoids in service, medical 
records show no past or current diagnosis of hemorrhoids.  
Service treatment records, including separation examination, 
are silent with regard to the condition, and post service 
records reflect specific findings of no hemorrhoids.

Service connection cannot be granted in the absence of a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.


ORDER

Service connection for malaria is denied.  

Service connection for a sinus disorder is denied.  

Service connection for pneumonia is denied.  

Service connection for a fracture of a finger on the right 
hand is denied.  

Service connection for hemorrhoids is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


